JOHN W. HUBER, United States Attorney (#7226)
JENNIFER E. GULLY, Assistant United States Attorney (#15453t/LEO I
CARLOS ESQUEDA, Assistant United States Attorney (#5386)        CO~~pg~~~bfES DISTRICT
Attorneys for the United States of America                            '         OF UTAH
Office of the United States Attorney                                NOV j 2 2019
111 South Main Street, Suite 1800
                                                               D. MARK JONES, CLERK
Salt Lake City, Utah 84111-2176                              BY
Telephone: (801) 524-5682                                            DEPUTY CLERK



                         IN THE UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, NORTHERN DIVISION

  UNITED STATES OF AMERICA,                     Case No. 1: l 9-cr-60

           .Plaintiff,                          STATEMENT BY DEFENDANT IN
                                                ADVANCE OF PLEA OF GUILTY
           vs.                                  AND PLEA AGREEMENT

  SCOTT BRIAN HAVEN,
                                                Judge Clark Waddoups
           Defendant.


        I hereby acknowledge and certify that I have been advised of and that I understand
the following facts and rights, and that I have had the assistance of counsel in reviewing,
explaining, and entering into this agreement:

        1.      As part of this agreement with the United States of America ("United
States"), I intend to plead guilty to Count 1 of the Indictment. My attorney has explained
the nature of the charge against me, and I have had an opportunity to discuss the nature of
the charge with my attorney. I understand the charge and what the United States is
required to prove in order to convict me. The elements of Count 1, Interstate Threat to
Injure, are:

       •         The defendant knowingly transmitted a communication containing a threat
                 to injure the person of another;

       •         The defendant transmitted the communication with the intent to make the
                 threat or with lmowledge that the conununication would be viewed as a
                 threat; and

       •         The communication was transmitted in interstate commerce.
       2.      I !mow that the maximum possible penalty provided by law for Count 1 of
the Indictment, a violation of 18 U.S.C. §875(c), is a term of imprisonment of 5 years, a
fine of $250,000, a term of supervised release of 3 years, and any applicable forfeiture. I
understand that if I violate a term or condition of supervised release, I can be returned to
prison for the length of time provided in 18 U.S.C. § 3583(e)(3).

         a. Additionally, I know the Court is required to impose an assessment in the
amount of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.

            b. I understand that, if I am not a United States citizen, I may be removed
from the United States, denied citizenship, and denied admission to the United States in
the future.

        3.     I know that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 3553(a), and that the Comi must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. I
have discussed these procedures with my attorney. I also know that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or I may have made, and I will not be able to withdraw my plea if this occurs.

       4.     I lmow that I can be represented by an attorney at every stage of the
proceeding, and I know that if I cannot afford an attorney, one will be appointed to
represent me.

     5.     I !mow that I have a right to plead "Not Guilty" or maintain my earlier plea
of"Not Guilty" and can have a trial on the charges against me.

       6.       I lmow that I have a right to a trial by jury, and I lmow that ifl stand trial
by a jury:

             a. I have a right to the assistance of counsel at eve1y stage of the proceeding.

             b. I have a right to see and observe the witnesses who testify against me.

             c. My attorney can cross-examine all witnesses who testify against me.

           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require
the attendance and testimony of those witnesses. Ifl cannot afford to pay for the
appearance of a witness and mileage fees, the United States will pay them.

             e. I cannot be forced to incriminate myself, and I do not have to testify at any
trial.

         f. If I do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

                                                2
          g. The United States must prove each and every element of the offense
charged against me beyond a reasonable doubt.

            h. It requires a unanimous verdict of a jury to convict me.

          i. If I were to be convicted, I could appeal, and if I could not afford to appeal,
the United States would pay the costs of the appeal, including the services of appointed
counsel.

       7.      If I plead guilty, I will not have a trial of any kind.

        8.     I !mow that 18 U.S.C. § 3742(a) sets forth the circumstances under which I
may appeal my sentence. However, fully understanding my right to appeal my sentence,
and in consideration of the concessions and/or commitments made by the United States in
this plea agreement, I lmowingly, voluntarily and expressly waive my right to appeal as
set forth in paragraph 12 below.

      9.      Ilmow that 18 U.S.C. § 3742(b) sets forth the circumstances under which
the United States may appeal my sentence.

       10.    Ilmow that under a plea of guilty the judge may ask me questions under
oath about the offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if I give false answers, I can be prosecuted for
perjury.

      11.   I stipulate and agree that the following facts accurately describe my
conduct. These facts provide a basis for the Court to accept my guilty plea:

               On May 23, 2019, while in the District of Utah, I phoned the
               Washington, D.C. office for a member of Congress and stated
               "I am going to shoot him in the head.Tm going to do it now,
               are you ready?" and then ended the call. I admit that, with my
               call, I knowingly transmitted a c01mnunication that contained
               a threat to injure the person of another. I admit that I made the
               call and transmitted a communication that contained a threat
               to injure the person of another with the intent to make the
               threat and with knowledge that my c01mnunication would be
               viewed as a threat. I admit that my communication containing
               the threat to injure the person of another was transmitted in
               interstate commerce. I admit that my conduct violated 18
               U.S.C. § 875(c).

      12.   The only terms and conditions pertaining to this plea agreement between
me and the United States are as follows:


                                                3
            a. Guilty Plea. I will plead guilty to Count 1 of the Indictment.

            b. Relevant Conduct. I understand and agree that the Presentence Report
 may include descriptions of conduct I engaged in which either was not charged against
 me, will not be pleaded to by me, or both. I understand and agree that the Court may take
 these facts into consideration in sentencing.

            c. Acceptance of Responsibility. The United States agrees to recommend
 that my offense level under the U.S. Sentencing Guidelines be decreased by two levels
 for acceptance of responsibility pursuant to Sentencing Guideline§ 3El.l(a) if, in the
 opinion of the United States, I clearly demonstrate acceptance of responsibility for my
 offense, up to and including at the time of sentencing, as set forth in § 3El. l of the
 Sentencing Guidelines. In addition, the United States agrees to move for an additional
 one-level reduction in the offense level, in accordance with Sentencing Guideline §
 3El.l(b), if I qualify for a two-level reduction under§ 3El.l(a) and the offense level is
 16 or greater prior to receiving the two-level reduction.

             d. Sentencing Recommendation. I filed a motion requesting a review of my
  detention status. If I am released with conditions pending sentencing, at sentencing the
  United States will base its sentencing recommendation on my conduct between my
  release and sentencing. Ifl comply with the conditions of my release, and do not commit
  any new state or federal crimes, at sentencing the United States agrees to recommend that
  I be sentenced to credit for time served and three years of supervised release. If, however,
  I am not compliant with the conditions of my release, or commit any new state or federal
  crimes, the United States will recommend that I be sentenced within the Sentencing
  Guideline range determined by the Court and three years of supervised release. Ifl am
  detained until sentencing, the United States will recommend a sentence of credit for time
  served and three years of supervised release. The United States' agreement is based on
  the facts and circumstances currently known to the United States. If additional facts
  regarding my history and characteristics or the nature and circumstances of my conduct
· are discovered prior to sentencing, the United States reserves the right to reconsider this
  recommendation. I understand that the Court is not bound by the United States'
  recommendation.

            e. Appeal Waiver.

               (1)    Fully understanding my limited right to appeal my sentence, as
 explained above in paragraph 8, and in consideration of the concessions and/or
 commitments made by the United States in this plea agreement, I knowingly, voluntarily,
 and expressly waive my right to appeal any sentence imposed upon me, and the manner
 in which the sentence is determined, on any of the grounds set forth in 18 U.S.C. § 3742
 or on any ground whatever, except I do not waive my right to appeal (1) a sentence above
 the maximum penalty provided in the statute of conviction as set forth in paragraph 2
 above; and (2) a sentence above the high-end of the guideline range as determined by the

                                               4
district court at sentencing, or, in the event that no such determination is made by the
district court, a sentence above the high-end of the guideline range as set forth in the final
presentence report.

               (2)  I also knowingly, voluntarily, and expressly waive my right to
challenge my sentence, and the manner in which the sentence is determined, in any
collateral review motion, writ or other procedure, including but not limited to a motion
brought under 28 U.S.C. § 2255, except on the issue of ineffective assistance of counsel.

               (3)    I understand that this waiver of my appeal and collateral review
rights concerning my sentence shall not affect the United States' right to appeal my
sentence pursuant tol8 U.S.C. § 3742(b). However, I understand that the United States
agrees that if it appeals my sentence, I am released from my waiver.

              (4)    I further understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the
Court's sentencing auth~rity, including, but not limited to: (1) sentencing
determinations; (2) the imposition of imprisonment, fines, supervised release, probation,
and any specific terms and conditions thereof; and (3) any orders of restitution.

           f. Rule 410 Waiver. If the Court finds that I failed to fulfill my obligations
under this plea agreement, or ifl withdraw my plea of guilty, I agree that this agreement,
my statements pursuant to this agreement, or any leads derived therefrom, shall be
admissible at any trial, hearing, or other proceeding.

           g. Presentence Report and Financial Information. I agree to provide
truthful and complete information, including financial information, as requested by the
probation office for the preparation of my presentence report and for determination of the
conditions of my supervised release. I also consent to allowing the United States
Attorney's Office to rnn a credit check on me. I consent to being placed on the Treasury
Offset Program and State Finder.

        13.     I understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, or regulatory authorities.

      14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.



                                  *     *      *     *


                                              5
       I make the following representations to the Court:

       1.
                                                                     IA   .              I
              I am _52_ years of age. My education consists of l;J ~r...~Q plJ; .Su~ (ut/~e
 I    t¥
     -~~---
                  [can/cannot] read and understand English.

       2.     This Statement in Advance contains all terms of the agreements between
 me and the United States; ifthere are exceptions, the Court will be specifically advised,
 on the record, at the time of my guilty plea of the additional terms. I understand the
 United States and I cannot have terms of this plea agreement that are not disclosed to
 the Court.

       3.    No one has made threats, promises, or representations to me that have
 .caused me to plead guilty, other than the provisions set forth in this agreement.

       4.    Neither my attorney nor the United States has promised me that I would
 receive probation or any other form ofleniency because of my plea.

       5.    I have discussed this case and this plea with my lawyer as much as I wish,
 and I have no additional questions.

       6.     I am satisfied with my lawyer.

       7.     My decision to enter this plea was made after full and careful thought; with
 the advice of counsel; and with a full understanding of my rights, the facts and
 circumstances of the case and the consequences of the plea. I was not under the
 influence of any drugs, medication, or intoxicants when I made the decision to enter the
 plea, and I am not now under the influence of any drugs, medication, or intoxicants.

       8.     I have no mental reservations concerning the plea.

       9.     I understand and agree to all of the above. I !mow that I am free to change
 or delete anything contained in this statement. I do not wish to make changes to this
 agreement because I agree with the terms and all of the statements are correct.

       DATED this      i(l   day of    NweOJ l:>v




                                                    SCOTT BRIAN HAVEN
                                                    Defendant

       I certify that I have discussed this plea agreement with the defendant, that I have
fully explained his [her] rights to him [her], and that I have assisted him [her] in

                                               6
completing this written agreement. I believe that he [she] is knowingly and voluntarily
entering the plea with full knowledge of his [her] legal rights and that there is a factual
basis for the plea.

       DATED this      1.l.




                                                          MARK




       I represent that all terms of the plea agreement between the defendant and the
United States have been, or will be at the plea hearing, disclosed to the Court, and there
are no undisclosed agreements between the defendant and the United States.

       DATED this     \{]?    day of   VJ11\)J'p,.j,{!1
                                                          JOHN W. HUBER
                                                          United States Attorney




                                                 7
